Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a container with an end closure, classified in CPC Class B65D 23/02, or USPC Class 215/12.2.
II. Claims 13-20, drawn to a method of preparing a container and end closure, classified in CPC Class B29C 66/537, or USPC Class 156/69.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be used in a method of storing food within the container, or the method of manufacturing could be used to make a package to hold wet wipes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, and the .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nikki Kennedy for Attorney Michael Pavento on October 8, 2021, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the implied term “Disclosed…” [Abstract Line 1].  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of 
“…the product facing closure side comprises a laminated film, and wherein the laminated film on the product facing closure side contacts the product facing body side providing an end closure liner” [Claim 1 Lines 6-8]

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2, 4, and 5 are objected to because of the following informalities.  Appropriate correction is required.
Claim 2 Line 1 could read, “…the container is a beverage can ….”
Claim 4 Line 1 could read, “…the body is a spray on liner ….”
Claim 5 Line 1 could read, “…the end closure is an easy open closure ….”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1 Lines 6-8, the claim recites, “…the product facing closure side comprises a laminated film, and wherein the laminated film on the product facing closure side contacts the product facing body side providing an end closure liner.”  This feature is not shown in detail within the drawings; therefore, the scope of Claim 1 is indefinite.  Claims 2-12 are also rejected under §112(b) – indefiniteness as being dependent from rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchner et al. (4,533,063) [Buchner].
Re Claim 1, Buchner – a container lid with opening device for a container – discloses a container, comprising a body [10] comprising a sealable opening [open top of 10], a product facing body side, and a consumer facing body side [Fig. 2]; and an end closure [11] comprising a product facing closure side and a consumer facing closure side [12], wherein the sealable opening is configured to receive the end closure [Fig. 2], wherein the product facing closure side comprises a laminated film [16, Col. 2 Lines 26-31], and wherein the laminated film on the product facing closure side contacts the product facing body side providing an end closure liner [Fig. 2].

    PNG
    media_image1.png
    321
    716
    media_image1.png
    Greyscale


	Re Claim 4, Buchner discloses the container comprises a laminated liner [unnumbered inner liner on the container, Fig. 2].
	Re Claim 5, Buchner discloses the end closure is a peel-off closure [Col. 2 Lines 46-53].
	Re Claim 6, Buchner discloses the end closure is configured to engage the sealable opening [Fig. 2].
	Re Claim 7, Buchner discloses the laminated film comprises a natural polymer, a synthetic polymer, or any combination thereof [16, Col. 2 Lines 39-45].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchner as applied to Claim 1 above in view of Tanaka et al. (GB 2242159) [Tanaka].
Re Claim 3, Buchner does not expressly disclose that the container is a metal container with aluminum, steel, or a steel-based material.  However, Tanaka – a metal sheet laminate – discloses a structure for making container cans [Tanaka, Page 6 Lines 4-10], in which the material can be made with aluminum or steel [Tanaka, Page 12 Lines 9-13].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a substitute material to be used for making the container.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the can structure of Buchner to be a metal container made with either aluminum or steel, before the effective filing date of the invention with predictable and obvious results, to make a container “…wherein excellent heat resistance is required ….” [Tanaka, Page 6 Line 6] and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Re Claims 8-10, Buchner does not expressly disclose that the end closure liner is from 8 to 15 microns thick.  However, Tanaka discloses the thickness of the end closure liner can be between 5 to 50 microns thick [Tanaka, Page 11 Line 22 to Page 12 Line 7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the thickness of the end closure liner can be made to certain dimensions for specific needs.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the thickness of the end closure liner of the Buchner container .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner as applied to Claim 1 above in view of Andersen et al. (5,738,921) [Andersen].
Buchner does not expressly disclose that the end closure liner is resistant to materials having a pH of from 1 to 14.  However, Andersen – a composition and method of manufacturing sealing containers – discloses a container for food [Andersen, Col. 5 Lines 10-22], in which the end closure and container can withstand product with different pH levels [Andersen, Col. 14 Line 55 to Col. 15 Line 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the container can withstand different pH levels to avoid contamination of the internal contents.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the end closure liner in the Buchner container to withstand different pH levels, before the effective filing date of the invention with predictable and obvious results, to form a liquid tight container to protect the internal contents of the container [Andersen, Col. 5 Lines 28-33].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner as applied to Claim 1 above in view of Oberholzer (8,413,834).
Buchner does not expressly disclose that the container provides a product shelf life of up to four years; however, Oberholzer – a container with a tear off lid – discloses the container has coatings or film, known in the art, which lines the container that is able to have a shelf life of several years [Oberholzer, Col. 2 Lines 32-40].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the container can hold contents inside with a long shelf life.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Buchner container to have a longer shelf life, before the effective filing date of the invention with predictable and obvious results, in order to prevent corrosion of the container [Oberholzer, Col. 2 Lines 32-34].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736